Citation Nr: 1037574	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from November 1951 to November 
1953, including service in Korea.  He was awarded the Purple 
Heart.  

The issue on appeal was originally denied by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico 
(RO).  In May 2007, the Board of Veterans' Appeals (Board) denied 
the claim for service connection for bilateral hearing loss.  The 
Veteran appealed the denial to the Court of Appeals for Veterans 
Claims (Court).

The May 2007 Board denial was vacated and remanded by a Court 
Order in May 2008 based on a May 2008 Joint Motion For Remand 
filed by the Veteran and VA.  (Joint Motion).  The Board remanded 
the case to the RO in September 2008 for additional development.


FINDINGS OF FACT

1.  The Veteran has been awarded the Purple Heart for wounds 
received in combat in Korea.

2.  A November 2008 private medical opinion from an audiologist 
concludes that the Veteran's current bilateral hearing loss is 
due to noise exposure during service.

3.  The Veteran' s current bilateral hearing loss is causally 
related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A.§§ 1110, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hearing loss due to 
service.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the Veteran 
currently has bilateral hearing loss that is causally related to 
service.  Consequently, the claim will be granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted if 
such disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009). 


Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  

The Veteran's service treatment records, which reveal that he 
incurred shell fragment wounds of the left arm due to combat, do 
not reveal any complaints or findings of a hearing loss.  The 
Veteran's hearing on discharge examination in November 1953 was 
15/15 for whispered and spoken voice.  A physical profile on 
discharge was not provided.

It was reported on VA hospitalization in April 1955 for a right 
foot disability that the Veteran's eyes, ears, nose, and throat 
were normal.  The Veteran's hearing on VA examination in May 1959 
was 15/15 bilaterally; left otomycosis was diagnosed.  The 
Veteran was seen in a VA Ear, Nose, and Throat Clinic in March 
1971 for left otitis media.  No hearing loss was noted on VA 
evaluation in May 1972.  

According to a March 2002 private audiological report, the 
Veteran had mild to profound sensorineural hearing loss in the 
right ear and moderately-severe to profound sensorineural hearing 
loss in the left ear.

The Veteran filed a claim for service connection for hearing loss 
in April 2003, and VA ear and audiological evaluations were 
conducted in July and August 2003.  The Veteran was noted to have 
mild to moderate sensorineural hearing loss beginning at 1000 
hertz and slightly reduced speech recognition ability; pure tone 
threshold were 30 or higher in each ear beginning at 1000 hertz.  
The examiner who saw the Veteran for an ear evaluation in July 
2003, and had reviewed the claims file, concluded that it was 
unlikely that the Veteran's bilateral hearing loss was related to 
military service because there was no evidence of hearing loss at 
service discharge or when the Veteran was seen in 1959 and 1972.  
The examiner said that it was more likely than not that the 
Veteran's hearing loss was age related.

According to a November 2008 statement from N. Wicentowski, M.A., 
CCC-A, who had reviewed the Veteran's audiological records, it 
was more likely than not that the Veteran's noise exposure during 
service was etiologically related to his current hearing loss.  
It was noted that the Veteran was repeatedly exposed to loud 
noises while in combat in Korea; that hearing loss due to noise 
exposure typically becomes apparent approximately twenty or more 
years after the exposure takes place; that the Veteran said in 
his April 2003 claim that he had difficulty hearing after he was 
wounded in service; and that no frequency specific audiological 
evaluation was conducted at service discharge or in 1972.  
According to this opinion, it is unrealistic for the VA examiner 
in July 2003 to attempt to distinguish a noise induced hearing 
loss from hearing loss due to aging approximately fifty years 
after the Veteran's exposure to significant noise in service.

A November 2009 report from the Hearing and Balance Center 
reveals moderate to severe sensorineural hearing loss in the 
right ear and moderate to moderately severe sensorineural hearing 
loss in the left ear.

The above evidence reveals that there is evidence both for and 
against the claim on appeal.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

The Board finds the evidence in favor of the claim to be more 
credible than the evidence against the claim.  Although the 
Veteran's service treatment records show hearing at discharge of 
15/15 for whispered and spoken voice, no audiogram was obtained 
and the Veteran's "Physical Profile" was not provided.  
Additionally, the findings related to the Veteran's hearing on VA 
examinations in May 1959 and May 1972 do not include audiograms, 
as was noted in the November 2008 opinion.  The July 2003 opinion 
against the claim relies on the Veteran's service discharge 
report and the findings in 1959 and 1972 in failing to find a 
causal connection between the Veteran's current hearing loss and 
service.  

However, according to Hensley v. Brown, 5 Vet.App. 155 (1993), 
the failure to meet the VA criteria for hearing loss at the time 
of a veteran's separation from active service is not necessarily 
a bar to service connection for hearing loss disability because a 
veteran may establish service connection for hearing loss 
disability by submitting evidence that he has current disability 
is related to service.  

There is evidence on file that the Veteran was overseas for a 
year and was in combat in Korea, for which he was awarded the 
Purple Heart.  Consequently, there is evidence that he was 
exposed to prolonged acoustic trauma.  After review of the 
pertinent evidence, it was concluded by a private audiologist in 
November 2008 that the evidence was consistent with a finding 
that the Veteran's current hearing loss was more likely than not 
due to his prolonged exposure to excessive noise from combat.  
This more recent audiological opinion, which discusses the 
evidence and provides a rationale for why the claim should be 
allowed and why the July 2003 VA opinion should not be followed, 
is more persuasive.  Consequently, service connection for 
bilateral hearing loss is warranted.

As the Board is granting the issue on appeal, no discussion of 
VA's duty to notify and assist is necessary.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


